UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2182



G. MARK SEALS,

                                              Plaintiff - Appellant,

          versus


NATIONAL STUDENT LOAN PROGRAM, a Nebraska
Corporation;   ILLINOIS   STUDENT   ASSISTANCE
COMMISSION, an Illinois Corporation; MAXIMUS
COLLECTION CENTER, a Michigan Corporation;
AMERICAN EDUCATION SERVICES, Pennsylvania
Higher   Education   Assistance    Agency,   a
Pennsylvania Corporation; SALLIE MAE SERVICING
CORPORATION, a Pennsylvania Corporation; NCO
FINANCIAL SYSTEMS, INCORPORATED,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
District Judge. (CA-02-101-5)


Submitted:   February 28, 2005            Decided:   March 22, 2005


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


G. Mark Seals, Appellant Pro Se. Steven Leftridge Thomas, KAY,
CASTO & CHANEY, Charleston, West Virginia; David M. Thomas, KAY,
CASTO & CHANEY, Morgantown, West Virginia; Jacon Swartly, LEGAL
SERVICES DIVISION, Harrisburg, Pennsylvania; William Scott Adams,
MACCORKLE, LAVENDER, CASEY   &   SWEENEY,   PLLC,   Morgantown,   West
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          G. Mark Seals appeals the dismissal of his civil action

alleging violations of the Fair Debt Collection Practices Act

(“FDCPA”), 15 U.S.C. §§ 1692-1692o (2000), and the West Virginia

Consumer Credit Protection Act (“WVCCPA”), W. Va. Code § 46A-2-125

(1999).   We have reviewed the record and the district court’s

memorandum opinions and orders granting Defendants’ motions to

dismiss and find no reversible error.   Accordingly, we affirm for

the reasons stated by the district court.    See Seals v. National

Student Loan Program, No. CA-02-101-5 (N.D.W. Va. Oct. 8, 2003;

Aug. 16, 2004).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 3 -